newDETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of (i) the soft segment of polyester (A) being an aliphatic polyether and (ii) the aliphatic amide compound (B) being a bisamide in the reply filed on 18 November 2022 is acknowledged.  The traversal is on the ground(s) that it would have been unreasonable to combine the teachings of Schmidt with the teachings of Kobayashi.  This is not found persuasive because Applicant has not actually specifically indicated why one of ordinary skill in the art would not have considered combining the teachings of Schmidt with the teachings of Kobayashi. While Schmidt does teach alternatives to stearic acid amide as a mold release agent, the reference still plainly teaches using a stearic acid amide for mold release purposes. The fact that other options may be taught by Schmidt does not negate the teachings relied upon by the Examiner.  
Applicant additionally opines that such a combination is the result of impermissible hindsight reasoning and is gleaned only from the present application. Regarding Applicant’s assertion of hindsight reasoning, Applicant has failed to identify any aspect of the Examiners election of species which has been gleaned only from Applicant's disclosure. For these reasons, Applicants argument is not found persuasive. As such, the requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al., JP 2001-106885A (“Kobayashi”)(previously cited) in view of Senda et al.,  EP 0784079 A2 (“Senda”)(newly cited)(copy provided herewith).
Regarding claim 1, Kobayashi discloses a polyester elastomer resin composition that is suitable for producing boots for constant velocity joints [0001].  Kobayashi teaches that the composition comprises 100 parts by weight (pbw) of (A) a polyester block copolymer and 0.1 to 10 pbw (B) of a copolyether component [abstract, 0003, 0004, 0014, 0015, 0020].  The polyester block copolymer comprises polyester hard blocks (i.e. hard segments) formed from dimethylene terephthalate and 1,4-butanediol and polyether soft blocks (i.e. soft segments) formed from polytetramethylene glycol [0018, 0020].  As the copolyether component, Kobayashi exemplifies Pluraonic P-85 [0020]. The Examiner notes that Applicant’s specification discloses that Pluronic P-85 is a PEG/PPG copolymer (i.e. a copolyether comprising two different types of alkylene units) having a molecular weight of 3,600 (see paragraph 0055 of Applicant’s specification as filed).  The polyester block copolymer (A) and copolyether (B) in the composition of Senda read on the claimed components (A) and (B). The molecular weight of the copolyether component (B) (i.e. Pluronic P-85) reads on the claimed molecular weight. The range of amounts of component (A) in the composition of Senda reads on the range of amounts of components (A) recited in claims 1.  The range of amounts of component (B) in the composition of Senda overlaps, and therefore renders obvious, the claimed range of amounts of component (B) (see MPEP 2144.05).
Kobayashi also teaches that the disclosed composition may comprise a lubricant [0011, 0014].  Kobayashi is silent regarding the composition comprising an aliphatic amide compound.
Senda discloses a polyester elastomer resin composition that is suitable for producing boots for constant velocity joints (abstract, page 1 lines 5-10, page 2 lines 35-52).  The composition comprises a polyester elastomer (A) and a lubricant (E) wherein the lubricant is present in an amount of 0.01 to 3 parts by weight relative to 100 weight parts of the polyester elastomer (A) (page 2, lines 44-52, page 6 lines 13-18).  The lubricant (E) may a bisamide-type lubricant of C9 or greater fatty acid such as oleic acid, lauric acid, stearic acid, and palmitic acid (page 5 lines 47-56).  Senda exemplifies ethylene bis-stearic acid amide as a lubricant (page 9, Table 2 - Examples 1-6).
Kobayashi and Senda are both directed towards polyester elastomer resin compositions that are suitable for producing boots for constant velocity joints wherein the composition comprises a polyester elastomer and a lubricant.  It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have utilized from 0.01 to 3 parts by weight of ethylene bis-stearic acid amide as the lubricant in the composition of Kobayashi because as is taught by Senda such a range of amounts of ethylene bis-stearic acid amide was art recognized to be suitable for lubricating polyester elastomer resin compositions used in producing boots for constant velocity joints (see MPEP 2144.07).  The ethylene bis-stearic acid amide in the composition of modified Senda would have read on the claimed aliphatic bisamide represented by formula (2) recited in claim 1.  The ethylene bis-stearic acid amide would have been present in a range of amounts which overlaps, and therefore renders obvious, the claimed range of amounts (see MPEP 2144.07).
Regarding claim 2, Kobayashi teaches that the polyester block copolymer (A) of the disclosed polyester elastomer resin composition may comprise terephthalic acid, 1,4-butanediol, and poly(tetramethylene oxide) glycol as main components [0006] and that the poly(tetramethylene oxide) glycol has a molecular weight of from 400 to 4,000 [0008]  Kobayashi further teaches that the polyester block copolymer (A) preferably comprises 60 mol% or more of tetramethylene terephthalate units (i.e. terephthalic acid + 1,4-butanediol) [0008].  As such, the teachings of modified Kobayashi encompass embodiments in which the amount of poly(tetramethylene oxide) glycol in the polyester block copolymer (A) overlap or encompass, and therefore render obvious, the claimed range of amounts of poly(tetramethylene oxide) glycol.

Pertinent Prior Art
The following constitutes a list of prior art which has not been relied upon, but is considered pertinent to Applicant’s claims and/or written description.

· JP 2011-09400A to Tadamine et al. (copy provided herewith) – discloses a polyester elastomer composition suitable for producing CV joint boots wherein the composition comprises a polyester elastomer component and a lubricant wherein the lubricant may be, inter alia, ethylenebisstrearylamide or methylenebisstrearylamide [0001, 0021, 0086].

· WO 2018/019614 to Kestra et al. (copy provided herewith) – discloses a polyester elastomer composition suitable for producing CV joint boots wherein the composition comprises a polyesterether elastomer component and a lubricant component wherein the lubricant component comprises a first wax and a second wax (abstract, col. 2 lines 1-35, page 8 lines 4-27, claims 1-14).  The first wax may be of the formula Rx-CO-NH-(CH2)n-NH-CO-Rx or Ry-NH-CO-(CH2)n-CO-NH-Ry wherein n is between 1 and 8 and Rx and Ry is an alkenyl group with a carbon number between 8 and 22 (claim 10).

· US 5,733,986 to Senda et al.  – discloses a polyester elastomer composition suitable for producing CV joint boots wherein the composition comprises a polyesterether elastomer component and a lubricant wherein the lubricant is preferably a bisamide of oleic acid, lauric acid, stearic acid, and/or palmitic acid (abstract, col. 1 lines 9-15, col. 2 line 33-col. 4 line 62, col. 6 lines 29-48).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079. The examiner can normally be reached M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEE E SANDERSON/           Primary Examiner, Art Unit 1782